DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-21, 24, 26-30, 32, 34 and 35 are pending in the application.  Claims 22, 23, 25 and 31 are cancelled.
Priority
This application is a U.S. National Stage entry of PCT/EP2018/070522, filed July 27, 2018 which claims priority to British Application No. 1712110.4, filed  July 27, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claim 35 is objected to as dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 24, 26-30, 32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites options (i) - (iii) for variable group R1 on p. 3.  However, on p. 4 it is unclear whether groups (i) - (ii) are options for R1 or are groups that may optionally substitute groups listed in (iii).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Claims 5 and 6 recite the phrase “such as wherein…”. The phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites H or C1-3 alkyl optionally substituted by =O or -OtBu as selections for Rb1 and Rb2.  However, antecedent claim 1 recites Rb1 and Rb2 as including C1-8 alkyl optionally substituted by Wb1, where options for Wb1 are halo, =O, NRd1Rd2 and ORd3, where Rd3 represents, inter alia, C1-3 alkyl.  Accordingly, -OtBu as Rb1/Rb2 lacks antecedent basis, as it is a C4 alkyl group.
Claim 11 recites “(e.g. methyl) and (e.g. methyl or tBu). The phrase "for example" or “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites “(e.g. and)”, which is impossible to interpret in the context of the claim.
Claim 21 recites that R2, R3, E5 and r are as defined in claim 1.  However, r appears to lack antecedent basis, as it does not appear to be defined in claim 1.
Claim 26 recites the phrase “such as a cancer selected from sarcomas…”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    244
    497
    media_image1.png
    Greyscale
.
This compound meets the limitations of the cited claims, where X1 is C, X2 is N, X3 is N, X4 is C, X5 is O, R1 is halo (Cl), R2=R3=C1alkyl (methyl), R4 is aryl (phenyl) substituted by E5, where E5 is halo (Cl).
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication".  An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981). Since this date represents the date that the compound entered the CAPlus database on STN, this represents the date that the compound was made accessible to the public.
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following:

    PNG
    media_image2.png
    124
    600
    media_image2.png
    Greyscale


Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by Chemical Abstracts Service CAS Registry Number 1623393-32-7, CAplus database entry date of 18 Sept 2014 (see below).  The compound corresponding to the cited registry number is available as prior art as of the indicated dates, indicating the date it was indexed into the CAplus database. 
The compound meets the limitations of the cited claims where X1 is C, X2 is CR5, R5 is H, X3 is S, X4 is C, X5 is N, R1 is halo (Cl), R2=R3=C1alkyl (methyl), and R4 is heteroaryl.

    PNG
    media_image3.png
    267
    654
    media_image3.png
    Greyscale
.
Claims 1 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by Chemical Abstracts Service CAS Registry Number 1445735-11-4, CAplus database entry date of 19 July 2013 (see below).  The compound corresponding to the cited registry number is available as prior art as of the indicated dates, indicating the date it was indexed into the CAplus database. 

    PNG
    media_image4.png
    281
    655
    media_image4.png
    Greyscale
.
The compound meets the limitations of the cited claims where X1 is C, X2 is CR5, R5 is H, X3 is N, X4 is N, X5 is N, R1 is halo (Cl), R2=R3=C1alkyl (methyl), and R4 is aryl (phenyl).
Claims 1, 3, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by Chemical Abstracts Service CAS Registry Number 1389930-98-6, CAplus database entry date of 12 Aug 2012 (see below).  The compound corresponding to the cited registry number is available as prior art as of the indicated dates, indicating the date it was indexed into the CAplus database. 

    PNG
    media_image5.png
    276
    595
    media_image5.png
    Greyscale
.
The compound meets the limitations of the cited claims where X1 is C, X2 is N, X3 is CR5, R5 is H, X4 is C, X5 is O, R1 is halo (Cl), R2=R3=C1alkyl (methyl), and R4 is heteroaryl.
Claims 1-4 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by Chemical Abstracts Service CAS Registry Number 852902-47-7, CAplus database entry date of 24 Jun 2005 (cited by Applicants; see below).  The compound corresponding to the cited registry number is available as prior art as of the indicated dates, indicating the date it was indexed into the 

    PNG
    media_image6.png
    435
    794
    media_image6.png
    Greyscale
.
The compound meets the limitations of the cited claims where X1 is C, X2 is N, X3 is N, X4 is C, X5 is O, R1 is halo (Cl), R2=R3=C1alkyl (methyl), and R4 is aryl (phenyl).
Claims 1-4, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by Chemical Abstracts Service CAS Registry Number 920590-48-3, CAplus database entry date of 13 Feb 2007 (cited by Applicants; see below).  The compound corresponding to the cited registry number is available as prior art as of the indicated dates, indicating the date it was indexed into the CAplus database. 

    PNG
    media_image7.png
    437
    788
    media_image7.png
    Greyscale

The compound meets the limitations of the cited claims where X1 is C, X2 is N, X3 is N, X4 is C, X5 is O, R1 is halo (Cl), R2=R3=C1alkyl (methyl), and R4 is heteroaryl.

The compound meets the limitations of the cited claims where X1 is C, X2 is O, X3 is N, X4 is C, X5 is N, R1 is halo (Cl), R2=R3=C1alkyl (methyl), and R4 is heteroaryl.

    PNG
    media_image8.png
    440
    787
    media_image8.png
    Greyscale

Claims 1, 2 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by Chemical Abstracts Service CAS Registry Number 878115-00-5, CAplus database entry date of 27 Mar 2006 (cited by Applicants; see below).  The compound corresponding to the cited registry number is available as prior art as of the indicated dates, indicating the date it was indexed into the CAplus database. 

    PNG
    media_image9.png
    440
    788
    media_image9.png
    Greyscale

The compound meets the limitations of the cited claims where X1 is C, X2 is CR5, R5 is H, X3 is S, X4 is C, X5 is N, R1 is halo (Cl), R2=R3=C1alkyl (methyl), and R4 is aryl (phenyl) substituted by E5, where E5 is halo (F).
Claims 1, 2 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by Chemical Abstracts Service CAS Registry Number 1390196-22-1, CAplus database entry date of 12 Aug 2012 (see below).  The compound corresponding to the cited registry number is available as prior art as of the indicated dates, indicating the date it was indexed into the CAplus database. 

    PNG
    media_image10.png
    385
    737
    media_image10.png
    Greyscale
.
The compound meets the limitations of the cited claims where X1 is C, X2 is CR5, R5 is H, X3 is S, X4 is C, X5 is N, R1 is halo (Cl), R2=R3=C1alkyl (methyl), and R4 is aryl (phenyl) substituted by E5, where E5 -ORb3, Rb3 is C1alkyl (methyl).

The examiner also notes the following compounds, represented by CAS Registry Nos. as indicated, which read on certain of the claims, and which have been listed within the Information Disclosure Statement of 01/23/2020: 1240971-33-8, 1016433-26-3, 878114-96-6, 878076-21-2 and 852902-47-7.
Examiner Comment
 The examiner has sought to provide a representative selection of prior art commensurate in scope with the claimed subject matter.  However, the cited prior art may not represent all prior art reading on the claims.  Applicants are requested in their reply and/or subsequent amendments to the claims to clearly indicate and set forth in the claims the novel and unobvious subject matter claimed, in order to expedite prosecution.
Claim Interpretation
The moiety 
    PNG
    media_image11.png
    75
    69
    media_image11.png
    Greyscale
 in structural formula I: 
    PNG
    media_image12.png
    147
    210
    media_image12.png
    Greyscale
  is interpreted for the purposes of examination as being an aromatic ring, consistent with standard practice of organic chemistry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JOHN M MAURO/Primary Examiner, Art Unit 1625